Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 04/15/2019.
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7-15, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoeberl et al., “Nonblocking Real-Time Garbage Collection”, 2010, ACM, 28 pages.
As per Claim 1: Schoeberl discloses, 
1. A method of pause-less garbage collection, comprising:
incrementally performing garbage collection on a memory allocated to an application over a plurality of garbage collection phases and during execution of the application
(See Sec. 4, No blocking object copy, start @ p. 15, and see Fig. 5, p. 15, continued copy of read and write and See in sec. 5, Implementation, start @p. 17. A non-blocking copy that is incrementally performing garbage collector to a Java Application)

wherein the application includes a function (Such as a function in listing 2, p. 6:18, listing 2 is considered as a function/method implement in a Java application)
having first and second implementations thereof, the first and second implementations having corresponding behaviors with the second implementation thereof additionally performing one or more garbage collection-related operations therein;
Methods getField (ref, index) and putField(ref, value, index) map to the JVM bytecodes getfield and putfield”: read on first and second implementations and the getField() and putField() appear having corresponding behaviors with the second putField()  thereof )
executing the first implementation of the function in response to a first call made to the function during a first set of garbage collection phases from among the plurality of garbage collection phases; and
	(See p. 18, the execution of getField (ref, index)), in the manner of read call in the Copy phase of GC, as in sec. 4 Nonblocking Object copy, p. 14-15)
executing the second implementation of the function in response to a second call made to the function during a second set of garbage collection phases from among the plurality of garbage collection phases.
(See p. 18, the execution of putField (ref, index)), in the manner of write call in the Copy phase of GC, as in sec. 4 Nonblocking Object copy, p. 14-15)

As per Claim 2: Regarding,
2. The method of claim 1, wherein the application includes a plurality of functions, each of the plurality of functions having first and second implementations having corresponding behaviors with the second implementation thereof additionally performing one or more garbage collection-related operations therein
(Referred to the rationale addressed 
, and for each function call made in one function among the plurality of functions to another function among the plurality of functions, the function call in the first implementation of the one function calls the first implementation of the other function, and the function call in the second implementation of the one function calls the second implementation of the other function.

As per Claim 3: Regarding,
3. The method of claim 1, wherein the one or more garbage collection-related operations includes one or more read barriers and/or one or more write barriers.
(See Fig. 5 in p. 15, with read copy and write copy)

As per Claim 6: The rejection of claim has the same rationale as addressed in the method claim 1 above.


As per Claim 7: Schoeberl discloses,
7. A method of generating a program compatible with a pause-less garbage collector that operates in a plurality of garbage collection phases, the method comprising:

receiving a first representation of a program, the first representation of the program including a plurality of functions; 
(Referred a Java class, program such as JOP)

and generating a second representation of the program from the first representation of the program,  
(Referred to Listing 2 in p. 18, Listing 2 is a snapshot in JOP’s of JVM having methods/functions such as getField(ref, index) or putField(ref, value, index); )

wherein generating the second representation of the program includes generating first and second implementations of each of the plurality of functions
(See Native.getField() and Native.putField() as first and second implementations)

the first and second implementations having corresponding behaviors with the second implementation thereof additionally performing one or more garbage collection-related operations therein, 
(See Listing 2, and the associated text in the page, Native.putField() and Native.getField()
appear having corresponding behaviors with the second Native.putField()  thereof )

wherein the first implementation of each of the plurality of functions is configured for execution when the pause-less garbage collector is operating in one of a first set of garbage collection phases among the plurality of garbage collection phases,
(See p. 18, the execution of Native.getField(), in the manner of read call in the Copy phase of concurrent GC, as in sec. 4 Nonblocking Object copy, p. 14-15)

and wherein the second implementation of each of the plurality of functions is configured for execution when the pause-less garbage collector is operating in one of a second set of garbage collection phases among the plurality of garbage collection phases.
(See p. 18, the execution of Native.putField(), in the manner of read call in the Copy phase of concurrent GC, as in sec. 4 Nonblocking Object copy, p. 14-15)

As per Claim 8: Regarding,
8. The method of claim 7, wherein the second representation of the program is a native executable representation.
(See in p. 18, Listing 2, e.g. Native.putField(), where Native is a native executable representation)

As per Claim 9: Regarding,
9. The method of claim 8, wherein the first representation of the program is an intermediate representation.
(See in p. 18, referred “Class Native”, or part JVM in Java)

As per Claim 10: Regarding,
10. The method of claim 9, wherein the first representation of the program is a bytecode representation.
(See in p. 18, referred JVM bytecode, where Listing 2 is a snap in JOP)


As per Claim 11: Regarding,
11. The method of claim 7, wherein the first representation of the program is a source code representation (See in p. 18, referred JVM bytecode, where Listing 2 is a snap in JOP)
and the second representation of the program is one of an intermediate representation or a native executable representation (See in p. 18, referred Native.getField, or Native.putField)
As per Claim 12: Regarding,
12. The method of claim 7, wherein generating the second representation further includes generating a plurality of preemption points in the second representation to facilitate preemption of the program by the pause-less garbage collector.
(See last line in p. 18, and Further in p. 19, “When a high priority task becomes ready, the GC thread will be preempted”)

As per Claim 13: Regarding,
13. The method of claim 7, wherein the one or more garbage collection-related operations for a first function among the plurality of functions includes a read barrier for a read access performed by the first function.
(See in sec. 5.1, p. 15: “…read-barrier is avoided by using a write barrier
and performing the object copy in the collector thread. Therefore, the collector is
concurrent and resembles the collectors…”, and thus See3 Fig. 5 as copy read)

As per Claim 14: Regarding,
14. The method of claim 7, wherein generating the first implementation for a first function among the plurality of functions includes directing a function call to a second function among the plurality of functions to the first implementation of the second function
(Referred to Listing 2, E.g. getField() is a first function then Native.getField() , and wherein generating the second implementation for the first function includes directing the function call to the second implementation of the second function.
(Referred Native.getField(), Native.putField() as a second implementation)

As per Claim 15: The rejection of claim has the same rationale as addressed in the method claim 7 above.

As per Claims 16-18: Claims are directed to a system having a processor performing the corresponding functionality as recited in the method claims 1-3. The rejection of claims has the same rationale as addressed in the method claims 1-3 above.







Allowable Subject Matter

Claims 4-5 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
TTV
June 18, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191